MEMORANDUM **
The state courts’ decisions, finding that appellant failed to demonstrate ineffective assistance of counsel, were neither contrary to nor unreasonable applications of clearly established federal law. See 28 U.S.C. § 2254(d); Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984) (stating the requirements for an ineffective assistance of counsel claim). Nor was it unreasonable for *403the courts to reject appellant’s claim that his due process rights were violated by the juvenile court judge’s refusal to consider new evidence that had not been heard by the referee.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.